Robinson, J.
(dissenting). In a crusade against wrong, good people have often done wrongs that would shame the Devil. A long-conducted and zealous crusade for a special object becomes a hobby which narrows the mind and dulls the mental and moral vision of the crusaders until they at length do evil that good may come. Such has been the grave fault for which the over-zealous Jesuits have been banished from many countries. Thus, in the crusade against liquor, charity and human kindness have been thrown to the wind and replaced by cruelty. The most drastic and cruel laws have been enacted; jury trials have been denied; personal liberty has been disregarded; witnesses, prosecuting attorneys, and even judges, have been bribed by love or fear or filthy lucre. Detective witnesses are employed and given pay in excess of regular witness fees, and are in the business for their dirty fee. In some cases prosecuting attorneys are allowed a bribe of $10 for each count on which a party may be convicted, — and the-judges — they have reason to fear and tremble for their office if they fail to join the crusade and to manifest their zeal.
In this case the complaint is under a statute declaring all places to-be a common nuisance where intoxicating liquors are sold or kept for sale or gift as a beverage, and where persons resort for the purpose of drinking intoxicating liquors as a beverage. The punishment of the first offense is a fine of not less than $200 nor more than $1,000, and by imprisonment of not less than ninety days nor more than one year; and, for the second and every successive offense, the punishment is imprisonment in the penitentiary not less than one nor more than two years.
This drastic statute is under this section of the Constitution: Section 217. No person . . . shall . . . manufacture for sale or gift, any intoxicating liquors, and no person . . . shall import any of the same for sale or gift, or keep or sell or offer the same for sale or gift . . . as a beverage.
The prohibition of the statute and the Constitution is only against a sale or gift as a beverage. In this case the complaint charges defendant with keeping and maintaining a common nuisance by keeping a *96certain building in wbicb intoxicating liquors were sold and bartered .and given away as a beverage.
The case was tried before the county judge, and he granted a stay ■of proceedings pending the appeal. In his order granting the stay he ■certified that in his opinion the substantial rights of the defendant as to the merits of the case had been violated. Of course, that being true, it was the duty of the judge to suspend sentence or to order a new trial.
The evidence fails to show that any intoxicating liquors were sold or given away to-be drunk as a beverage. The witnesses do not mention the word beverage or any similar word. As the testimony shows, the ■defendant was a widower of sixty-three years. He was a regular dray-man. He lived in a small house with three small children and a housekeeper. The star witness had been rooming in the house of the defendant, and the housekeeper fired him because of his misconduct. Then, instead of paying his room rent and wash bill, he went and made the ■complaint. He testified' that during three months he had roomed in the house of defendant and that about once a week he had bought and ■drank some beer. The testimony does fairly show an occasional drinking of beer in the house of defendant, but there is nothing to show that the house was a resort for beer drinking, or that it was in any way a disorderly house or a common nuisance. Defendant swore to his innocence. Then he was arrested on a charge of perjury. He again swore to his innocence and was again arrested. Thus he was put out ■of business; his dray outfit was confiscated; his home was broken up; his children made wards of charity, and he himself confined and kept in idleness at the expense of the taxpayers. Oh cruelty! Thou art a wickedness. One swallow does not make a summer; one love affair ■does not make a bawdyhouse. The house must be kept as a resort for illegal and immoral purposes; the wrong must be common or it is not a common nuisance, and the legislature cannot make it otherwise. It is perfectly absurd to say that the keeping of a house wherein one, two, or three drinks are sold or given away, is the keeping of a common nuisance.
In Cana of Galilee there was a wedding feast, and the mother of Jesus was there; and both Jesus and his disciples were called to the marriage; and when they wanted wine, the mother of Jesus said unto him, “They have no wine.” Jesus said unto the servants: “Fill the *97waterpots with water. And they filled them up to the brim. Then he said unto them: “Draw out now, and bear unto the governor of the feast.” And they bear it. When the ruler of the feast had tasted the water that was made wine, and knew not whence it was, the governor of the feast said to the bridegroom: “Every man at the beginning doth set forth good wine; and, when men have well drunk, then that which is worse; but thou hast kept the good wine until now.” This beginning of miracles did Jesus in Cana of Galilee, and manifested forth his glory.
It cannot be truly said that any person at that feast was guilty of keeping or maintaining a common nuisance, or that in North Dakota the recurrence of such a marriage feast would constitute ■ the keeping or maintaining of a common nuisance. In Scripture, drunkenness is everywhere denounced, but on occasions the drinking of wine and even strong drink is commended. Thus we did read: “Give strong drink unto him that is ready to perish, and wine unto those that be of heavy hearts. Let him drink, and forget his poverty, and remember his misery no more.” “Go they way, eat they bread with joy, and drink thy wine with a merry heart; for God now accepteth thy works.” He brought forth food out of the earth and wine that maketh glad the heart of man.
And the Apostle Paul writes to the Apostle Timothy: “Drink no longer water, but use a little wine for thy stomach’s sake and thine often infirmities.”
It is right to forbid the sale of drinks to Indians, minors, to some persons of Celtic blood, and to any person who does not know enough to care for himself and his family, but to forbid a taste of wine, beer, ale, or Dublin stout to an Anglo-Saxon or a Teuton, why that is cruelty. And cruelty, thou art a wickedness!
The majority opinion says it is virtually conceded that, if the testimony as stated be true, it is sufficient to establish the crime alleged. That is a grave mistake. There is no such foolish and false concession; and, if there were, it would in no way justify the court in sustaining the conviction. The testimony wholly fails to show that the defendant kept a disorderly house or a common nuisance, or a house in any way given to the sale or drinking of intoxicating liquors; or that he did an injury to any person. Hnder the rulings of the court, were Christ *98to come to this state and to keep a house and to repeat the miracle of the marriage feast, he might be convicted and sentenced to the state’s-prison. That is neither law nor g’ospel.
It is a matter of regret that in some cases judges are too ready to-give a narrow and cold-blooded construction to drastic statutes, and to-impose on others burdens grievous to be borne, which they themselves touch not with one of their fingers.
At the Grand Pacific I have a nice, exclusive bachelor apartment. ($45 a month). Now, if the governor, the bishop, or one of the justices-call on me and I open a bottle of foamy Dublin Stout, — my elixir of life, — and for his stomach’s sake or for good fellowship give him a glass- and join him in a drink with a thousand earnest wishes for his health and happiness, does that make my nice exclusive apartment a common nuisance ? If I call on the good bishop, and he treat me to a glass or a bottle of wine, does that turn his palace into- a common nuisance? If not, then is there one law for the palace and another law for. the cottage? In administering the law we should never forget that the primary purpose of law and government is to build up, and not to pull down; to assure the right of all to enjoy and defend life and liberty,, to acquire, possess, and protect property, and to pursue and obtain safety and happiness.
The judgment should be reversed.
*90Note. — On conviction for keeping common nuisance by proof of single sale of intoxicating liquor in violation of Prohibition Law, see annotation to case of Scott v. State, L.R.A.1917F, 1107.